DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: APPARATUS HAVING A SEMICONDUCTOR STRAIN GAGE ENCASED WITHIN CERAMIC MATERIAL FOR MEASURING STRAIN AND METHODS FOR MAKING AND USING SAME.

Claim Objections
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 17 is objected to because of the following informalities:  The method claim 17 is depending upon an apparatus claim 10 wherein the limitations of claim 17 recite the limitations of independent method claim 13.  Claim 17 will be examined as being dependent upon independent claim 13 for examination purposes.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-8 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said metal sintered disk" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “a metal sintered disk” upon further examination.
Claims 6-8 recites the limitation "said porous portion" in line 1 respectively.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “a porous portion” upon further examination.
Claim 20 recites the limitation "an electrical signal produced by the semiconductor strain gauge" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  In regards to line 8 of claim 20, the phrase “an electrical signal” is unclear.  Is there another “an electrical signal” being produced by the semiconductor strain gauge, or is the “electrical signal” the same as recited in line 7 of claim 20?  The limitation will be read as “recording said electrical signal produced by the semiconductor strain gauge" upon further examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caltabiano et al (US 10345161 B2).
In regards to claim 13, Caltabiano et al teaches a method for making a device (10) for measuring strain, comprising: forming a ceramic portion (21, i.e. base) attached to a body (12, i.e. package) (Column 3, lines 31-55; Figure 1); and bonding a semiconductor strain gage (27, i.e. piezoresistors) to the ceramic portion (21), wherein the semiconductor strain gage (27) is surrounded by the ceramic portion (21) (Column 4, lines 12-35; Figure 1). 
	In regards to claim 14, Caltabiano et al teaches wherein said forming comprises disposing a first ceramic layer within the body (12), wherein said bonding comprises bonding the semiconductor strain gage (27) to the first ceramic layer (Column 3, lines 31-55; Figure 1), and further comprising: covering the semiconductor strain gage (27) with a ceramic material (Column 4, lines 12-35; Figure 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 5, 9, 10 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Caltabiano et al (US 10345161 B2) in view of Miyajima et al (US 20120048028 A1).
In regards to claim 1, Caltabiano et al teaches a device (10) for measuring strain (i.e. load) comprising: a body (12, i.e. package) comprising a ceramic portion (21, i.e. base) (Column 3, lines 31-55; Figure 1); and a semiconductor strain gage (27, i.e. piezoresistors) bonded to and encased within said ceramic portion (21) (Column 4, lines 12-35; Figure 1).  However, Caltabiano et al does not teach wherein the body has a surface for attachment to an object to measure strain.
Miyajima et al teaches a device for measuring strain comprising a body (201, i.e. apparatus) has a surface for attachment to an object (202) to measure strain (Paragraph 0006; Figures 2A & 2B).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to manufacture a body being attached to an object as taught by Miyajima et al into the device of Caltabiano et al for the purpose of measuring a mechanical quantity for detecting a change in resistance value of the object (Paragraph 0004; Miyajima et al).
In regards to claim 5, Caltabiano et al teaches wherein the body (12) comprises a metal body and wherein said ceramic portion (21) bonds to said metal body (12) (Column 3, lines 52-55). 

In regards to claim 10, Caltabiano et al teaches wherein said body (12) comprises a metal body (Column 3, lines 52-55) having a composition that thermally expands during use in conjunction with a thermal expansion of said ceramic portion (21) (Column 5, lines 45-59).
As best understood in regards to claim 20, Caltabiano et al teaches a method for measuring strain of an object, comprising: attaching a body (12, i.e. package) comprising a semiconductor strain gage (27, i.e. piezoresistors) encapsulated in a ceramic material (Column 3, lines 31-55; Figure 1), wherein the semiconductor strain gage (27) comprises at least one signal wire (25, i.e. conductive lines) electrically connected to the semiconductor strain gage (27) and passing through the ceramic material (Column 3, lines 45 & 46 & Column 3, lines 56-64; Figure 1); electrically connecting the at least one signal wires (25) to an instrument configured for receiving an electrical signal produced by the semiconductor strain gage (27); and recording said electrical signal produced by the semiconductor strain gage (27) with the instrument (Column 5, lines 8-16).  However, Caltabiano et al does not teach a semiconductor strain gage encapsulated in a ceramic material to a surface of an object.
Miyajima et al teaches a device for measuring strain comprising a body (201, i.e. apparatus) has a surface for attachment to an object (202) to measure strain (Paragraph 0006; Figures 2A & 2B).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to manufacture a body .

Claims 2 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Caltabiano et al (US 10345161 B2) in view of Miyajima et al (US 20120048028 A1) as applied to claims 1, 5, 9 & 10 above, and further in view of Elian et al (US 8124953 B2).
In regards to claim 2, Caltabiano et al in view of Miyajima et al teaches the claimed invention except for wherein said body comprises a porous portion that supports said ceramic portion. 
Elian et al teaches a sensor device further comprising a porous portion (12) that supports an encapsulation material (13) (Column 4, lines 46-55; Figure 1).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a porous portion as taught by Elian et al into the devices of Caltabiano et al in view of Miyajima et al for the purpose of detecting a fluid such as gas or liquid which may permeate through the porous structure element to the sensing region (Column 3, lines 39-60; Elain et al).
As best understood in regards to claim 6 & 8, Caltabiano et al in view of Miyajima et al teaches the claimed invention except for wherein said porous portion is within said body and wherein said ceramic portion is at or below an exposed surface of said body.
Elian et al teaches a sensor device further comprising a porous portion (12) that supports an encapsulation material (13) (Column 4, lines 46-55; Figure 1).  It would have been obvious to one having skill in the art before the effective filing date of the 
In regards to claim 7, Caltabiano et al in view of Miyajima et al teaches the claimed invention except for wherein said porous portion is beneath said ceramic portion and said semiconductor strain gage. 
Elian et al teaches a sensor device further comprising a porous portion (12) that supports an encapsulation material (13) (Column 4, lines 46-55; Figure 1).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a porous portion as taught by Elian et al into the devices of Caltabiano et al in view of Miyajima et al for the purpose of detecting a fluid such as gas or liquid which may permeate through the porous structure element to the sensing region (Column 3, lines 39-60; Elain et al).

Allowable Subject Matter
Claims 3, 4, 11, 12 & 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 3, Caltabiano et al teaches a device (10) for measuring strain (i.e. load) comprising: a body (12, i.e. package) comprising a ceramic portion (21, i.e. base) (Column 3, lines 31-55; Figure 1); and a .
As best understood in the Examiner’s opinion in regards to claim 4, Caltabiano et al teaches a device (10) for measuring strain (i.e. load) comprising: a body (12, i.e. package) comprising a ceramic portion (21, i.e. base) (Column 3, lines 31-55; Figure 1); and a semiconductor strain gage (27, i.e. piezoresistors) bonded to and encased within said ceramic portion (21) (Column 4, lines 12-35; Figure 1).  However, Caltabiano et al does not teach the structural limitation of a device for measuring strain further comprising the ceramic portion being bonded to a metal sintered disk in combination with the remaining limitations of independent claim 1 upon overcoming the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and under 35 U.S.C. 103.
In the Examiner’s opinion in regards to claim 11, Caltabiano et al teaches a device (10) for measuring strain (i.e. load) comprising: a body (12, i.e. package) comprising a ceramic portion (21, i.e. base) (Column 3, lines 31-55; Figure 1); and a semiconductor strain gage (27, i.e. piezoresistors) bonded to and encased within said ceramic portion (21) (Column 4, lines 12-35; Figure 1).  However, Caltabiano et al does not teach the structural limitation of a device for measuring strain further comprising wherein said body comprises a metal body having a metal composition that transitions 
In the Examiner’s opinion in regards to claim 12, Caltabiano et al teaches a device (10) for measuring strain (i.e. load) comprising: a body (12, i.e. package) comprising a ceramic portion (21, i.e. base) (Column 3, lines 31-55; Figure 1); and a semiconductor strain gage (27, i.e. piezoresistors) bonded to and encased within said ceramic portion (21) (Column 4, lines 12-35; Figure 1).  However, Caltabiano et al does not teach the structural limitation of a device for measuring strain further comprising wherein said body comprises a metal body having a metal composition that transitions from a first composition at a first location within said metal body to a second composition at a second location within said metal body, wherein said second location is adjacent to said ceramic portion and said second composition has a thermal coefficient of expansion that is approximately the same as said ceramic portion in combination with the remaining limitations of independent claim 1 upon overcoming the rejection under 35 U.S.C. 103.
In the Examiner’s opinion in regards to claim 15, Caltabiano et al teaches a device (10) for measuring strain (i.e. load) comprising: a body (12, i.e. package) comprising a ceramic portion (21, i.e. base) (Column 3, lines 31-55; Figure 1); and a semiconductor strain gage (27, i.e. piezoresistors) bonded to and encased within said ceramic portion (21) (Column 4, lines 12-35; Figure 1).  However, Caltabiano et al does 
In the Examiner’s opinion in regards to claim 15, Caltabiano et al teaches a device (10) for measuring strain (i.e. load) comprising: a body (12, i.e. package) comprising a ceramic portion (21, i.e. base) (Column 3, lines 31-55; Figure 1); and a semiconductor strain gage (27, i.e. piezoresistors) bonded to and encased within said ceramic portion (21) (Column 4, lines 12-35; Figure 1).  However, Caltabiano et al does not teach the method of measuring strain of a device further comprising wherein said body comprises a mixed metal body having a metal composition that transitions from a first composition at a first location within the mixed metal body to a second location within the mixed metal body and wherein the second composition has a thermal coefficient of expansion that is approximately the same as the ceramic portion in combination with the remaining limitations of independent claim 13 upon overcoming the rejection under 35 U.S.C. 102.
As best understood in the Examiner’s opinion in regards to claim 17, Caltabiano et al teaches a device (10) for measuring strain (i.e. load) comprising: a body (12, i.e. package) comprising a ceramic portion (21, i.e. base) (Column 3, lines 31-55; Figure 1); and a semiconductor strain gage (27, i.e. piezoresistors) bonded to and encased within 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        




/J.L.J/Examiner, Art Unit 2856